109 F.2d 1014 (1940)
COMMISSIONER OF INTERNAL REVENUE, Petitioner,
v.
Harry A. LOGAN, Respondent.
No. 7270.
Circuit Court of Appeals, Third Circuit.
February 15, 1940.
Samuel O. Clark, Jr., Asst. Atty. Gen., and Sewall Key and L. W. Post, Sp. Assts. to Atty. Gen., for petitioner.
David W. Richmond, of Washington, D. C., for respondent.
Before MARIS, CLARK, and JONES, Circuit Judges.
PER CURIAM.
The decision of the Board of Tax Appeals is reversed upon the authority of Commissioner v. Hart, 3 Cir., 106 F.2d 269.